Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Szymczak on 6/21//2021.
The application has been amended as follows (additions underlined; deletions struck through): 
IN THE CLAIMS:
1) (currently amended). A heater, comprising:
a body;
a burner assembly;
a gas tank; and
a reflecting plate, comprises; a blocking area that is a projection plane of the burner on the reflecting plate in a longitudinal direction and prevents the heat that comes from the bottom of the burner from being radiated directly to the interface end of the gas tank; and
a radiation area that does not overlap with the blocking area and allows the heat that comes from around the burner to be radiated to the periphery of the interface end of the gas tank,
wherein the reflecting plate is provided with at least one through hole, as the radiation area, that penetrates longitudinally and does not overlap with the blocking area 
wherein the burner assembly is installed on the body,
wherein the gas tank is arranged in the body and directly below the burner assembly,
wherein the gas tank has an interface end connected to a fuel inlet end of the burner assembly via a valve,
wherein the reflecting plate is installed in the body and located between the burner assembly and the gas tank, wherein the body comprises a furnace body and a mesh cover assembly, and
wherein the furnace body is provided, at a lower opening, with a cavity for containing the mesh cover assembly.
2.	Claim 2 is cancelled. 
3.	Claim 3 is cancelled.
4.	Claim 4 is cancelled. 
5.	(currently amended) The heater according to claim 1,
wherein a lower end surface of the body is provided with a plurality of sets of supporting legs and has an outer peripheral wall that is bent inward to form an annular support surface,
wherein an upper end surface of each of the supporting legs has an L-shaped connecting surface comprising a longitudinal surface and a horizontal surface,


wherein the horizontal surface abuts against the outer peripheral wall of the body and is fastened by a screw, and
wherein the supporting legs limit a position of the mesh cover assembly contained in the cavity.
6.     (original)   The heater according to claim 5, wherein the furnace body further comprises a limiting assembly that limits the position of the mesh cover assembly.
7.    (original)   The heater according to claim 6, wherein the limiting assembly comprises a plurality of sets of L-shaped rotating rods pivotally connected to an upper end surface of the furnace body.
8.   (original)     The heater according to claim 7,
wherein the limiting assembly comprises a plurality of sets of slotted holes arranged on the upper end surface of the furnace body, wherein the mesh cover assembly comprises a bottom ring that is fixedly provided with clamping joints that match the slotted holes, and wherein when the slotted holes have a gourd structure or when the slotted holes are circular, the clamping joints have an outer circumference with external threads, are extended into the slotted holes and screwed with bolts.
9.   (original)  The heater according to claim 8
wherein the limiting assembly has an annular groove structure formed by an annular inner recess in the upper end surface of the furnace body, and wherein the bottom ring of the mesh cover assembly, without head-to-tail connection, is 
10.    (original)  The heater according to claim 9,
wherein a bottom ring of the mesh cover assembly, without head-to-tail connection, is fixedly provided with a clamping joint, wherein the limiting assembly includes an annual groove structure and a hole that matches the clamping joint, and
wherein the bottom ring is embedded in the annular groove and clamped by the tension of the mesh cover assembly itself, and the clamping joint is assembled with the hole to facilitate installation and positioning of the mesh cover assembly.
11.   (original) The heater according to claim 5,
wherein the upper end surface of the furnace body comprises an installation plane and a concave surface,
wherein the burner assembly has a lower end that is fixed on the installation plane and connected, via the valve, to the gas tank arranged in the cavity, and
wherein the concave surface is provided with at least one heat-passing hole that communicates with the cavity.
12.   (original)    The heater according to claim 11,
wherein the installation plane of the furnace body is fixedly provided with a support frame, and
wherein the support frame has an upper end that passes through a mounting slot of the reflecting plate and is clamped with the reflecting plate.


wherein the support frame is plate-shaped as a whole, and extends inward and outward to form an inner protrusion and an outer protrusion, respectively, and
wherein, in a longitudinal direction, the inner protrusion and the outer protrusion are arranged in a staggered manner to clamp the reflecting plate and restrict a rotation of the support frame.
Allowable Subject Matter
Claims 1 and 5–13 are allowed.
The following is an examiner’s statement of reasons for allowance:
A heater, comprising: a blocking area on a reflecting plate in a longitudinal direction, prevents the heat that comes from the bottom of the burner radiated to an interface of a gas tank and a radiation area that does not overlap with the blocking area, wherein the reflecting plate allows heat that comes from around the burner to be radiated to a periphery the gas tank and heat the gas tank.
The prior art or its combination does not disclose the novelty features mentioned above, in particular, about a reflection plate, a blocking area and a radiating area in a burner assembly and these cannot be modified without impermissible hindsight as it claimed in the invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
May 25, 2021